UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8696 COMPETITIVE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) www.competitivetech.net Delaware 36-2664428 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 1375 Kings Highway East, Suite 400 Fairfield, Connecticut (Address of principal executive offices) (Zip Code) (203) 368-6044 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "accelerated filer, large accelerated filer and smaller reporting company" as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). YesoNo x The number of shares of the registrant’s common stock outstanding as of November 19, 2013 was 19,176,789 shares. COMPETITIVE TECHNOLOGIES, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION Page No. Item 1. Condensed Consolidated Interim Financial Statements (unaudited) Condensed Consolidated Balance Sheets at September 30, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2013 and September 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2013 and September 30, 2012 (unaudited) 5 Condensed Consolidated Statement of Changes in Shareholders’ Interest (Deficit) for the nine months ended September 30, 2013 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and September 30, 2012 (unaudited) 7-8 Notes to Condensed Consolidated Interim Financial Statements (unaudited) 9-21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Exhibit Index 33 Page 2 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Interim Financial Statements COMPETITIVE TECHNOLOGIES, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current Assets: Cash $ $ Receivables, net of allowance of $101,154 at September 30, 2013, and December 31, 2012 Inventory, finished goods Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits TOTAL ASSETS $ $ Liabilities and Shareholders' Interest (Deficit) Current Liabilities: Accounts payable, general $ $ Liabilities under claims purchase agreement - Accounts payable, GEOMC Accrued expenses and other liabilities Notes payable Conversion featurederivative liability - Deferred Revenue Warrant liability - Series C convertible preferred stock derivative liability Preferred stock liability Total current liabilities Long Term Notes Payable - Total Liabilities Commitments and Contingencies Shareholders’ interest (deficit): 5% preferred stock, $25 par value, 35,920 shares authorized, 2,427 shares issued and outstanding Series B preferred stock, $0.001 par value, 20,000 shares authorized, no shares issued and outstanding - - Series C convertible preferred stock, $1,000 par value, 750 shares authorized, 375 shares issued and outstanding - - Common stock, $.01 par value, 40,000,000 shares authorized, 19,176,789 shares issued and outstanding at September 30, 2013 and 15,237,304 shares issued and outstanding at December 31, 2012 (see Note 12) Capital in excess of par value Accumulated deficit ) ) Total shareholders’ interest (deficit) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' INTEREST (DEFICIT) $ $ See accompanying notes Page 3 COMPETITIVE TECHNOLOGIES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations (Unaudited) Three months ended Three months ended September 30, 2013 September 30, 2012 Revenue Product sales $ $ Cost of product sales Gross profit from product sales Other Revenue Retained royalties Other income Total other revenue Expenses Selling expenses Personnel and consulting expenses General and administrative expenses Interest expense Unrealized loss on derivative instruments Total Expenses Income (loss) before income taxes ) ) Provision (benefit) for income taxes - - Net income (loss) $ ) $ ) Basic income (loss) per share $ ) $ ) Basic weighted average number of common shares outstanding: Diluted income (loss) per share $ ) $ ) Diluted weighted average number of common shares outstanding: See accompanying notes Page 4 PART I.FINANCIAL INFORMATION (Continued) COMPETITIVE TECHNOLOGIES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations (Unaudited) Nine months ended Nine months ended September 30, 2013 September 30, 2012 Revenue Product sales $ $ Cost of product sales Gross profit from product sales Other Revenue Retained royalties Interest income - Other income Total other revenue Expenses Selling expenses Personnel and consulting expenses General and administrative expenses Interest expense Unrealized loss on derivative instruments Total Expenses Income (loss) before income taxes ) ) Provision (benefit) for income taxes - - Net income (loss) $ ) $ ) Basic income (loss) per share $ ) $ ) Basic weighted average number of common shares outstanding: Diluted income (loss) per share $ ) $ ) Diluted weighted average number of common shares outstanding: See accompanying notes Page 5 PART I.FINANCIAL INFORMATION (Continued) COMPETITIVE TECHNOLOGIES, INC. AND SUBSIDIARY Condensed Consolidated Statement of Changes in Shareholders' Interest (Deficit) For the Nine Months Ended September 30, 2013 (Unaudited) Preferred Stock Common Stock Capital in excess Total shareholders’ Shares outstanding Amount Shares outstanding Amount of par value Accumulated deficit interest (deficit) Balance January 1, 2013 $ ) $ ) Net income (loss) - ) ) Common shares issued into escrow (Note 12) - - ) - - Common shares issued to settle accounts payable, general and accrued expenses - - - Common stock issued to directors - - - Stock option compensation expense - Common Stock issued in accordancewith liability purchase agreement - - ) - - Balance September 30, 2013 $ ) $ ) See accompanying notes Page 6 PART I.FINANCIAL INFORMATION (Continued) COMPETITIVE TECHNOLOGIES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended Nine months ended September 30, September 30, Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation Stock option compensation expense Share-based compensation – common stock - Share-based consulting fees – common stock - Loss on disposal of property and equipment - Bad debt expense - Warrant amortization - Noncash finance charges - Unrealized losson derivative instrument Changes in assets and liabilities: Receivables ) Restricted cash - Prepaid expenses and other current assets Inventory ) Accounts payable, accrued expenses and other liabilities Deferred revenue ) - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment - ) Decrease in security deposits - Cash used in investing activities - ) Cash flows from financing activities: Proceeds from note payable Repayment of note payable - ) Cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Cash Flow Information: Cash paid for interest $ Page 7 Supplemental disclosure of non-cash transactions: During September 2013, the Company issued 1,618,235 shares of its common stock as the first tranche in its Liabilities Purchase Agreement (see Note 10). During September 2013, the Company issued 1,000,000 shares of its common stock at $0.18 per share for legal services to its former legal team, Cutler Law Group (“CLG”), for services to be billed in the 2013-2014 fiscal year. As CTI has changed counsel since, management has requested the return of 950,000 shares, while the remaining 50,000 shares priced at $ 0.18 will cure any outstanding issues. As of November 13, 2013, CLG has neither returned the 1,000,000 shares nor accepted the 50,000 shares. During July 2013, The Company allocated $45,100 of proceeds from the Tonaquint, Inc. note payable (see Note 12) to a warrant and conversion feature derivative liability. During July 2013, the Company issued 200,000 shares of its common stock at $0.20 per share for legal services. During the nine months ended September 30, 2013, the Company transferred a rental asset with a net book value (“NBV”) of approximately $8,000 to inventory. During May 2013, the Company issued 500,000 shares of its common stock into escrow, pending the completion of potential financing with a European investment group. During March 2013, the Company issued 150,000 shares of its common stock into escrow, pending the completion of potential financing with a European investment group. During March 2013, the Company issued 100,000 shares of its common stock at $0.43 per share for legal services. During January 2013, the Company issued 350,000 shares of its common stock into escrow, pending the completion of potential financing with a European investment group. During July 2012, the Company issued 240,000 shares of its common stock at $0.8333 per share to settle $200,000 of accrued liabilities. During June 2012, the Company issued 120,000 common shares at $0.8333 per share to settle $3,178 of accrued liabilities and to prepay $96,822 in legal expenses. During March 2012, the Company issued 100,000 common shares at $1.111 per share to settle $111,100 of accrued liabilities. During February 2012, the Company issued 14,415 shares at $1.19 per share to settle $17,154 of accrued liabilities. See accompanying notes Page 8 PART I.FINANCIAL INFORMATION (Continued) COMPETITIVE TECHNOLOGIES, INC. AND SUBSIDIARY Notes to Condensed Consolidated Interim Financial Statements (Unaudited) 1.BASIS OF PRESENTATION The interim condensed consolidated financial information presented in the accompanying condensed consolidated financial statements and notes hereto is unaudited. Competitive Technologies, Inc. (“CTI”) and its majority-owned (56.1%) subsidiary, Vector Vision, Inc. (“VVI”), (collectively, “we” or “us”) is a biotechnology company developing and commercializing innovative products and technologies, worldwide. CTI is the licensed distributor of the non-invasive Calmare® pain therapy medical device, which incorporates the biophysical “Scrambler Therapy”® technology developed to treat neuropathic and cancer-derived pain by Professor Giuseppe Marineo. These consolidated financial statements include the accounts of CTI and VVI.Inter-company accounts and transactions have been eliminated in consolidation. We believe we made all adjustments necessary, consisting only of normal recurring adjustments, to present the unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the U.S.The results for the three and nine months ended September 30, 2013 are not necessarily indicative of the results that can be expected for the next full fiscal year ending December 31, 2013. The interim unaudited condensed consolidated financial statements and notes thereto, should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission (“SEC”) on May 31, 2013. During the three and nine months ended September 30, 2013, we had a significant concentration of revenues from our Calmare® pain therapy medical device.The percentages of gross revenue attributed to sales and rentals of Calmaredevices, in the three and nine months ended September 30, 2013, was91% and 83%, respectively; and 97% and 89% in the three and nine months ended September 30, 2012; respectively.Additionally, the percentage of gross revenue attributed to other Calmare related sales of equipment and training, in both the three and nine months ended September 30, 2013, was 2%; and 1.0% and 2.0%, in the three and nine months ended September 30, 2012, respectively.We continue to attempt to expand our sales activities for the Calmare device and expect the majority of our revenues to come from this technology. The Company has incurred operating losses since fiscal 2006.The Company has taken steps to significantly reduce its operating expenses going forward and expects revenue from sales of Calmaremedical devices to grow.However, even at the reduced spending levels, should the anticipated increase in revenue from sales of Calmaredevices not occur the Company may not have sufficient cash flow to fund operating expenses beyond the first quarter of 2014.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include adjustments to reflect the possible future effect of the recoverability and classification of assets or amounts and classifications of liabilities that may result from the outcome of this uncertainty. The Company's continuation as a going concern is dependent upon its developing recurring revenue streams sufficient to cover operating costs.The Company does not have any significant individual cash or capital requirements in the budget going forward.If necessary, CTI will meet anticipated operating cash requirements by further reducing costs, issuing debt and/or equity, and/or pursuing sales of certain assets and technologies while we pursue licensing and distribution opportunities for our remaining, legacy portfolio of technologies.There can be no assurance that the Company will be successful in such efforts.Failure to develop a recurring revenue stream sufficient to cover operating expenses would negatively affect the Company’s financial position. Page 9 Our liquidity requirements arise principally from our working capital needs, including funds needed to sell our current technologies and obtain new technologies or products, and protect and enforce our intellectual property rights, if necessary. We fund our liquidity requirements with a combination of cash on hand, short and long term borrowing, sales of common stock and cash flows from operations, if any, including royalty legal awards. At September 30, 2013, the Company had $2,900,500 of outstanding debt. During 2011, the Company entered into a factoring agreement (the “Versant Agreement”) with Versant Funding, LLC ("Versant") to accelerate receivable collection and better manage cash flow. Under the Versant Agreement, CTI had agreed to sell to Versant certain of the Company's accounts receivables. For those accounts receivable the Company tendered to Versant and Versant chose to purchase, Versant agreed to advance 75% of the face value to the Company, and to submit a percentage of the remainder to the Company upon collection on the account. The percentage is based on the time it takes Versant to collect on the account. As part of the Versant Agreement, the Company and Versant entered into a security agreement whereby the Company granted Versant a security interest in certain of the Company’s assets to secure the Company’s performance of the representations made with respect to the purchase of the accounts receivable. During the fourth quarter of 2012, the Company ended the Versant Agreement and entered into a new factoring agreement with LSQ Funding (the “LSQ Agreement”). The LSQ Agreement provides for an 85% advance of factored accounts, lower fees, a faster payout of both advances and balances due, and the possibility of over-advances. At September 30, 2013, the Company had one factored account. Sales and rentals of our Calmare device and associated supplies continue to be the major source of revenue for the Company. The Company initially acquired the exclusive, worldwide rights to the Scrambler Therapy® technology in 2007. CTI's 2007 agreement with Giuseppe Marineo ("Marineo"), the inventor of Scrambler Therapy technology, and Delta Research and Development ("Delta"), authorized CTI to manufacture and sell worldwide the device developed from the patented Scrambler Therapy technology; the territorial rights were modified in the July 2012 amendment discussed below. The Scrambler Therapy technology is patented in Italy and in the U.S., effective in February 2013. Applications for patents have been filed internationally as well and are pending approval. The Calmare device has CE Mark certification from the European Union as well as U.S. FDA 510(k) clearance. In July 2012, the Company negotiated a five-year extension to the agreement with Marineo and Delta. That agreement had provided an initial five-year term expiring March 30, 2016, which has been extended to March 30, 2021. The agreement with Marineo and Delta enabled the Company to establish an agreement with GEOMC Co., Ltd. (“GEOMC,” formerly Daeyang E & C Co., Ltd.) of Seoul, South Korea, to manufacture the Calmare pain therapy medical device, based on Marineo's Scrambler Therapy technology. This original GEOMC agreement is for a period of ten (10) years, through 2017, and outlines each company's specific financial obligations. In negotiating the extension of its Agreement with Marineo and Delta, which was signed in July 2012, the Company agreed to focus its sales and marketing programs for the Calmare device primarily in the Western Hemisphere including the USA, Canada, Mexico and the countries of Central and South America, as well as Australia and New Zealand. As opportunities arise for Calmare-related sales or distribution activities in countries outside the focus region, CTI will coordinate with Marineo who will be managing such activities for the mutual benefit of the partners. As agreed, Marineo has assumed, or is in the process of assuming, management responsibility for pre-existing distribution agreements for countries outside the focus region. In 2010, the Company became its own distributor for the Calmare device in the U.S, contracting with commissioned sales representatives to sell devices. During 2011 and 2012, the Company and its representatives developed plans to increase awareness of the Calmare device among critical medical specialties and began to implement those plans targeting specific customers and locations in fiscal 2012. Over the past 30 months, the Company has entered into several sales agreements for the Calmare device, including sales to U.S. government entities within the U.S. Departments of Defense and of Veterans Affairs. Sales to these physicians and medical practices, and to others with whom the Company had existing sales agreements continue to generate revenue for the Company. Page 10 We record revenue from the sales of inventory when the terms of the sales arrangement are accepted by all parties including a fee that is fixed and determinable; delivery has occurred and our customer has taken title; and collectability is reasonably assured.We are the primary obligor, responsible for delivering devices as well as for training our customers in the proper use of the device.We deal directly with customers, setting pricing and providing training; work directly with the inventor of the technology to develop specifications and any changes thereto and to select and contract with manufacturing partners; and retain significant credit risk for amounts billed to customers.Therefore, all product sales are recorded following a gross revenue methodology. 2.NET INCOME (LOSS) PER COMMON SHARE The following sets forth the denominator used in the calculations of basic net income (loss) per share and net income (loss) per share assuming dilution: Threemonths ended Nine months ended Three months ended Nine months ended September 30, September 30, September 30, September 30, Denominator for basic net income (loss) per share, weighted average shares outstanding 16,867,971 16,205,578 15,184,765 14,930,809 Dilutive effect of common stock options N/A N/A N/A N/A Dilutive effect of Series C convertible preferred stock and convertible debt N/A N/A N/A N/A Denominator for diluted net income (loss) per share, weighted average shares outstanding 16,867,971 16,205,578 15,184,765 14,930,809 Options to purchase 572,000 and 343,000shares of our common stock outstanding at September 30, 2013, and 2012, respectively, were outstanding but not included in the computation of diluted net income (loss) per share because they were anti-dilutive.The outstanding 375 shares of convertible preferred stock outstanding at September 30, 2013 and 2012,$2,900,500, and $960,000 in convertible debt at September 30, 2013 and 2012, respectively, and the warrant issued to Tonaquint, Inc. (see Note 10) were not included in the computation of diluted net income (loss) per share because they were also anti-dilutive. 3.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS No new accounting pronouncements issued or effective during the quarter ended September 30, 2013 has had or is expected to have a material impact on the consolidated financial statements. Page 11 4.RECEIVABLES Receivables consist of the following: September 30, December 31, Calmare® Sales Receivable $ $ Royalties, net of allowance of $101,154 at September 30, 2013 and December 31, 2012 - Other Total receivables $ $ 5.AVAILABLE-FOR-SALE AND EQUITY SECURITIES The fair value of the equity securities we held were categorized as available-for-sale securities, which were carried at a fair value of zero, consisted of shares in Security Innovation and Xion Pharmaceutical Corporation (“Xion”).We own 223,317 shares of stock in the privately held Security Innovation, an independent provider of secure software located in Wilmington, MA. In September 2009 we announced the formation of a joint venture with Xion for the commercialization of our patented melanocortin analogues for treating sexual dysfunction and obesity.CTI currently owns 60 shares of common stock or 30% of the outstanding stock of privately held Xion. 6.FAIR VALUE MEASUREMEMENTS The Company measures fair value in accordance with Topic 820 of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), Fair Value Measurement (“ASC 820”), which provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy under ASC 820 are described as follows: Level 1 - Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 - Inputs to the valuation methodology include: ● Quoted prices for similar assets or liabilities in active markets; ● Quoted prices for identical or similar assets or liabilities in inactive markets; ● Inputs other than quoted prices that are observable for the asset or liability; ● Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 - Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset's or liability's fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Page 12 The Company values its derivative liability associated with the variable conversion feature on its Series C Convertible Preferred Stock (Note 13) based on the market price of its common stock.For each reporting period the Company calculates the amount of potential common stock that the Series C Preferred Stock could convert into based on the conversion formula (incorporating market value of our common stock) and multiplies those converted shares by the market price of its common stock on that reporting date.The total converted value is subtracted by the consideration paid to determine the fair value of the derivative liability.The Company classified the derivative liability of $132,833 and $119,922 at September 30, 2013 and December 31, 2012, respectively, in Level 2 of the fair value hierarchy. The warrant issued in connection with the Tonaquint Note (the “Tonaquint Warrants,”seeNote 12) are measured at fair value and liability-classified because the Tonaquint Warrants contain “down-round” protection and therefore do not meet the scope exception under FASB ASC 815, Derivatives and Hedging (“ASC 815”). Since “down-round” protection is not an input to the fair value of the warrants, the warrants cannot be considered indexed to the Company’s own stock which is a requirement for the scope exception as outlined under ASC 815.The Company valued the warrants at $61,286 at September 30, 2013, and $26,076 upon issuance July 16, 2013, in Level 3 of the fair value hierarchy. Similarly, the conversion feature of the Tonaquint Note (Note 12) also contains “down-round” protection and therefore does not met the scope exception under FASB ASC 815.The Company classified the derivative liability of $47,250 at September 30, 2013, and $19,024 upon issuance at July 16, 2013,in Level 3 of the fair value hierarchy. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Company believes its valuation method is appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value could result in a different fair value measurement at the reporting date. The carrying amounts reported in our Condensed Consolidated Balance Sheet for Cash, Accounts Receivable, Accounts Payable, Notes Payable, Accrued Expenses and Other Liabilities, Deferred Revenue, and Preferred Stock Liability approximate fair value due to the short-term maturity of those financial instruments. 7.PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets consist of the following: September 30, December 31, Prepaid legal fees $ $ Prepaid insurance Other Prepaid expenses and other current assets $ $ 8.PROPERTY AND EQUIPMENT Property and equipment, net, consist of the following: September 30, 2013 December 31, 2012 Property and equipment, gross $ $ Accumulated depreciation and amortization ) ) Property and equipment, net $ $ Depreciation and amortization expense was $3,551 and $8,410 during the three and nine months ended September 30, 2013; and, $3,541 and $10,995 for the three and nine months ended September 30, 2012. Page 13 9.ACCOUNTS PAYABLE, GENERAL September 30, December 31, Legal fees payable $ $ Consulting fees payable Directors fees and expenses payable Audit/accounting fees payable Patent fees payable - Public company expenses payable - Other payables Accounts Payable, General $ $ 10.LIABILITIES ASSIGNED TO LIABILITY PURCHASE AGREEMENT During the nine months ended September 30, 2013, the Company negotiated a liabilities purchase agreement (“LPA”) with Southridge Partners II, LP (“Southridge”). The LPA takes advantage of a provision in the Securities Act of 1933, Section 3(a)(10), that allows the exchange of claims, securities, or property for stock when the arrangement is approved for fairness by a court proceeding. The process, approved by the court in August 2013, has the potential to eliminate nearly $2.1 million of our financial obligations to existing creditors who agreed to participate and executed claims purchase agreements with Southridge’s affiliate ASC Recap, LLC (“ASC Recap”) accounting for $2,093,303 of existing payables, accrued expenses and other current liabilities, and notes payable. The process began with the issuance in September 2013 of 1,618,235 shares of its common stock to ASC Recap, however at September 30, 2013, no creditors had yet been paid from the proceeds. There can be no assurance that CTI will be successful in completing this process with Southridge, and the Company retains ultimate responsibility for this debt, until fully paid. 11. ACCRUED EXPENSES AND OTHER LIABILITIES September 30, December 31, Royalties payable $ $ Accrued interest payable Accrued consulting fees payable Accrued audit fees payable Over advance, factoring fees LSQ Funding Commissions payable - Accrued directors fees and expenses - Customer deposit Accrued professional fees payable Accrued medical device excise tax payable - Other Accrued expenses and other liabilities $ $ 12.NOTES PAYABLE The Company has issued 90-day notes payable to borrow funds from a director, now the chairman of our Board, as follows: 2013 (through September 30, 2013) $ Total $ The proceeds from these noteswere used for general corporate purposes.These notes have been extended several times.A conversion feature was added to the Notes when they were extended, which allows for conversion of the eligible principal amounts to common stock at any time after the six month anniversary of the effective date –thedate the funds are received– at a rate of $1.05 per share.Additional terms have been added to all Notes to include additional interest payments to all Notes if extended beyond their original maturity dates and to provide the lender with a security interest in unencumbered inventory and intangible assets of the Company other than proceeds relating to the Calmare device and accounts receivable.The full amount of principal and 6.00% simple interest per annum are now due in the quarter ended December 31, 2013. A total of $505,000 of the aforementioned notes issued between December 1, 2012 and March 31, 2013 fall under the LPA with ASC Recap, and are expected to be repaid using the process as described in Note 10.Because there can be no assurance that CTI will be successful in completing this process, the Company retains ultimate responsibility for this debt, until fully paid down.As a result, CTI continues to accrue interest on these notes and they remain convertible as described above. Page 14 In March 2012, the Company issued a 24-month convertible promissory note to borrow $100,000 for general corporate purposes. Additional 24-month convertible promissory notes totaling $25,000 and $100,000 were issued in April 2012 and in June 2012; respectively. Conversion of the eligible principal amounts to common stock is allowed at any time after the six month anniversary of the effective date of each note at a rate of $1.05 per share The full amount of principal was outstanding at September 30, 2013; 6.00% simple interest is payable monthly in advance; and all of these notes are classified as short term, with due dates in March, April, and June of 2014. At September 30, 2013, $2,598,000 of the outstanding were Notes payable to related parties, $2,498,000 to the chairman of our Board, and $100,000 to another director. Subsequent to September 30, 2013, an additional $20,000 was borrowed from our chairman. The terms and conditions are as noted above. During the quarter ended September 30, 2013, the Company entered into a securities purchase agreement with Tonaquint, Inc., under which it was issued a $112,500 convertible promissory note in consideration for $100,000, the difference between the proceeds from the Note and the principal amount consists of a $10,000 original issue discount and a carried transaction expense of $2,500. The original issue discounted is amortized over the life of the note.The note is convertible at an initial conversion price of $0.30 per share at any time, and contains a “down-round protection” feature that requires the valuation of a derivative liability associated with the note. The note bears interest at 7% and is due in May 2014; with five monthly installment payments of principal, accrued interest and any outstanding fees or allowed expenses beginning in January 2014. Tonaquint was also issued a market-related warrant for $112,500 in shares of common stock with a “cashless” exercise feature. The warrant has a $0.35 exercise price, a 5-year term and includes a “down-round protection” feature that requires it to be classified as a liability rather than as equity(see Note 6). We estimated the fair value of each component on the issue date and the conversion date using a Black-Scholes pricing model with the following assumptions: Warrant- July 16, 2013 Warrant – September 30, 2013 Derivative – July 16, 2013 Derivative – September 30, 2013 Expected term 5 years 4.79 years 0.83 years 0.63 years Volatility 124.51% 131.31% 192.87% 214.09% Risk Free Rate 1.38% 1.39% 0.10% 0.04% The proceeds of the Note were allocated to the three components as follows: Proceeds allocated at issue date – July 16, 2013 Value at September 30, 2013 Tonaquint Note $ $ Tonaquint Warrant $ $ Embedded conversion option derivative liability $ $ Total $ $ During the nine months ended September 30, 2013 the Company issued a convertible promissory note payable to Southridge as part of its equity purchase agreement (“EPA”) (see Note 13) in the amount of $65,000. The note is due December 31, 2013 and may be converted to shares of CTI’s common stock at any time after August 31, 2013. The conversion price is variable at the greater of $0.25 and 50% of the current market price, which is defined by the note to be the average of the 5 lowest VWAP prices for the 10 trading days immediately preceding the conversion date. The Note was issued to cover the holder’s expenses and fees associated with the EPA and does not have an interest component.Subsequent to September 30, 2013, the note holder has requested conversion, so this Note is expected to be converted to shares of common stock during the quarter ending December 31, 2013, prior to the due date. Subsequent to September 30, 2013, the Company issued a six-month convertible note payable to Southridge as part of its LPA (see Note 10) in the amount of $12,500, to cover legal expenses. The convertible note is convertible into the Company’s common stock at 75 % of the lowest closing bid price during the twenty (20) trading days prior to conversion. 13. SHAREHOLDERS’ INTEREST Stock Option Plan On May 2, 2011 the Company adopted and executed the Employees’ Directors’ and Consultants Stock Option Plan (the “Plan”). During the three months ended March 31, 2013, the Company granted 50,000 options to non-employee directors which were fully vested upon issuance. During the three months ended September 30, 2013, the Company granted 5,000 options which were fully vested upon issuance to two non-employee directors who had served as chairman, as approved by the Board of Directors. During the three months ended March 31, 2012, CTI granted 70,000 options to non-employee directors which were fully vested upon issuance. No options were granted to directors during the quarter ended September 30, 2012. During the three months ended March 31, 2013, the Company granted 1,000,000 options to our then-CEO, Carl O’Connell. As approved by the Board of Directors, these options granted were expected to vest over a four (4) year period, with 200,000 options vesting upon issuance. Since his resignation on September 26, 2013, the unvested 800,000 options consequently terminated on that date, and the associated expenses incurred in the quarters ended March 31, 2013 and June 30, 2013 have been reversed. The 200,000 vested options will all expire 90 days from his resignation, per the Option Agreement. No options were granted to employees during the three and nine months ended September 30, 2012. . Page 15 During the threemonths ended March 31, 2013 and 2012, the Board of Directors extended the expiration dates for all options previously granted to one and two, respectively, departing Board members in recognition for service.Those options will expire per their original term specified in each individual option agreement, typically either 5 or 10 years from the date of granting, rather than expiring within the specified time period, typically 90 or 180 days following the Board members’ termination dates. The Company considered the extension as a modification to the option agreements recording incremental compensation expense of $16,920 and $80,000 for the three months ended March 31, 2013 and 2012, respectively. We estimated the fair value of each option on the grant date using a Black-Scholes option-pricing model with the following weighted average assumptions: Nine months Ended Nine months Ended September 30, September 30, Dividend yield (1) % % Expected volatility (2) 99.2% - 103.1
